DETAILED ACTION
This action is responsive to remarks and claim amendments filed on April.
The preliminary amendments filed on April 20, 2022 have been acknowledged and considered.
Claims 1, 8 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed April 20, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 8 and 15
were amended. Claims 1, 8 and 15 are independent claims.
In light of Applicant's Amendment, the 35 USC 101 Rejections has been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 10-12, filed April 20, 2022, with respect to the
rejections of claims 1-20 have been fully considered, but they are moot in view of new grounds
of rejection necessitated by amendment.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated June 06, 2022 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent Application Publication No. US 20180004825 A1) in view of Gao (US Patent Application Publication No. US 20170032035 A1).

Regarding claim 1, Beard teaches a method comprising: obtaining a first content based on a first search keyword indicating a first event and a second search keyword indicating an object related to the first event; (See Beard [0014] “the search criteria for identifying the resources, documents, events [Thus, indicating an event [i.e. a first event]], entities, or other data include one or more of: first search criteria [i.e. a first search keyword] relating to the resources, second search criteria [i.e. a second search keyword]  relating to the documents [Thus, an object], third search criteria relating to the events,” See also Beard [0107-0108] "The resources, documents, events, entities, and other objects may be represented as respective data objects Resource, document, event, entity, and other data objects can be associated with each other. The identified resources may meet the search criteria or may be associated with the identified documents, events [Thus, indicating an event [i.e. a first event]], entities, or other objects that meet the search criteria." See also Beard [0109] “At block 603, the system 300 generates a user interface configured to display the identified resources and attributes associated with the identified resources. [Thus, obtaining content [i.e. first content]” Examiner notes the broadest reasonable interpretation of “search keyword” is a search criteria. Also note that “a first event” is a type of information [i.e. data object])

obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object;  (See Beard Fig. 6 Showing at block 602 identify resources and related information [i.e. first content] that meet search criteria, at block 603 display the results and attributes associated with resources [Thus, obtaining information associated with an attribute of the object from the first content] See also Beard Fig. 1K showing obtaining information details (150k) associated with attributes (130k) of the object (document)  from the first content)

Beard does not explicitly disclose obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object; 

However Gao discloses obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object; (See Gao [0068] “the multi-task DNN model [i.e. information extraction model based on a neural network comprising a multi-task model] of process 500 may be viewed as a combination of an unshared DNN model and DSSM [i.e. pre-trained language model], such as illustrated in FIG. 4” See also Gao [0015] “a multi-task deep neural network (DNN) for representation learning for semantic classification (e.g., query classification) and semantic information retrieval [i.e. information extraction] tasks (e.g., ranking for web searches). Arbitrary text queries and documents may be mapped into semantic vector representations in a low dimensional latent space” See also Gao [0052] “Accurate query classification enables a relatively rich personalized user experience, since the processor (e.g., operating as a search engine) may tailor a user interface and search results. In some particular implementations described herein, the processor may classify queries into any of a particular number of domains of interest (e.g., four such domains may be “Restaurant”, “Hotel”, “Flight”, “Nightlife”) [Thus, the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object]” See also Gao [0086] “FIG. 9 is a flow diagram of an example multi-task DNN process 900 for a representation learning process 900...At block 902, the processor may represent an object representing linguistic information [Thus, obtaining information associated with an attribute] as an n-dimensional representation that is shared between or among two or more disparate tasks. For example, the object may be a search query or a document. The object [e.g. the object from the first content] may comprise a text message, email, a word-processing document, a web page, and image file...the object may be represented as a one-hot vector based, at least in part, on a language vocabulary” See Gao [0036] "Different systems may make use of DSSM 204 [i.e. pre-trained language model] that is produced by the training system 202...A similarity determination system 218 then uses DSSM 204 to project the query into a semantic space...218 projects a query input item that represents the query (e.g., corresponding to an input vector) into a query output item in the semantic space. The query output item captures latent semantic content associated with the query, and may be expressed as a query concept vector. In some examples, latent semantic content involves identifying patterns in relationships between terms and concepts contained in an unstructured collection of text. [Thus, the pre-trained language model is configured to output term representation based on [a] first content]")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard to incorporate the teachings of Gao obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object. 

One would be motivated to do so to obtain relevant results [0039]

Beard further in view of Gao additionally disclose obtaining a second content based on the first search keyword and a third search keyword indicating a result at least caused by the first event; and (See Beard Fig. 1N Showing obtaining multiple source matches and document hits [Thus, at least a second content] based in keywords. Also showing examples with three keywords [Thus, at least a first and a third keywords])

generating statistical data associated with the first event based on the information and the second content. (See Beard Fig. 1F, [0056] “The metrics can be similar to the metrics displayed in the aggregate information as discussed above. In the example of FIG. 1F, the details pane 150 f shows a chart of the source's reporting [i.e. event] during the past 12 months [i.e. statistical data]” See also Beard [0061] “The history of events (e.g., activities, etc.) relating to a source, such as reporting and travel requests [i.e. second content], can be displayed under the history tab in the details pane 150 h. [Thus, information associated  to the events and source]” Thus, generating statistical data associated with the first event based on the information and the second content.)

Regarding claim 4, Beard further in view of Gao, [hereinafter Beard-Gao], teaches all the limitations and motivations of claim 1, wherein obtaining the information associated with the attribute of the object from the first content comprises: determining a content indicating lack of the object from the first content; and obtaining the information from the content indicating lack of the object. (See Beard [0056] “FIG. 1F illustrates a user interface 120 f in which a summary about a source is displayed. The details pane 150 f can also be used to display information about a particular source (e.g., selected source). The details pane 150 f can include various tabs, such as summary [i.e. determining a content], reporting, keywords, history, etc.”  See also Beard Fig. 1F  Showing summary 150f with lack of language [i.e. lack of object], and language attribute (130f) was set to Japanese [i.e. first content]. Thus, obtaining a content indicating lack of the language [i.e. object]  from source 32 [i.e. first content].)


Regarding claim 5, Beard-Gao, teaches all the limitations and motivations of claim 1, wherein generating the statistical data comprises: determining a tag of the second content, wherein the tag indicates a cause of the result; and (See Beard [0049] “FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics relating to the sources in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. Type 1 and Type 2 [i.e. tags] can refer to different types of reports that are generated within the law enforcement agency. See also Fig. 1H, [0061] “Type of events/activities may include reports, travel requests, accomplishments, or other types of events (e.g., source opening, source closing, etc.) [i.e. tags] [Thus, determining a tag for at least a second content]” Thus, determining a tag of the second content, wherein the tag indicates a cause of the result)

generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag, wherein the attribute comprises at least one of an identifier, quantity, a geographic location, and time of the object. (See Beard Fig. 1B, [0045-0046] “The user interface 120 b can include an attributes pane 130 b...The attributes can be grouped according to category... Each attribute may be displayed with a histogram and the number or count [i.e. quantity] of sources  that have the attribute. For instance, “Open” attribute under the “Source Status” category is displayed with a histogram as well as the number of sources having the “Open” attribute... also include a source pane 140 b, which displays the sources [i.e. objects associated with the first event based on the information and the tag] included in the search results. The source pane 140 b can display information relating to sources, such as source number [Thus, an identifier]” See also Beard [0048] “the details pane 150 b can provide an aggregate summary [i.e. statistical data] about the sources. In the example of FIG. 1B, the details pane 150 b displays a map of the U.S. showing the distribution of sources in different states [i.e. geographic location].” See also Beard [0043] “FIG. 1A illustrates a user interface 110 a for entering search criteria for identifying resources and/or documents. The user interface 110 a includes a section for entering criteria relating to documents 111 a and also a section for entering criteria relating to sources 112 a...The search criteria relating to documents can include text search (e.g., keyword search), document properties or metadata, timeframe [thus, time of the object], etc. The search criteria relating to sources can include birthplace, travel countries, languages, religions, race, gender, skills, etc. The search criteria relating to location [i.e. geographic location] can include office, group, city, state, country, etc.”)

Regarding claim 6, Beard-Gao, teaches all the limitations and motivations of claim 5, wherein the tag comprises a tag indicating a category of the cause and a tag indicating an item associated with the category. (See Beard Fig. 1J, [0063] “The document can have properties such as case classification, case type, document type (e.g., report Type 1, report Type 2, etc.) [i.e.  tag indicating a category], office, threat issue, author, file name [i.e. a tag indicating an item associated with the category], case number, source, serial (e.g., document number), synopsis (e.g., title, summary, short description, etc. for the content of the document), group, type, date received, library ID, document title, etc.”)

Regarding claim 7, Beard-Gao, teaches all the limitations and motivations of claim 5, wherein determining the tag of the second content comprises: determining a content indicating the result from the second content; and determining a tag of the content indicating the result. (See Beard Fig. 1H Showing results 150h identified by a type of event [i.e. tag]. In this example the selected content is a travel event [i.e. second content]. See also Beard [0062] “When the user clicks on a travel event [Thus, a tag of the content indicating the result is determined], e.g., on the history timeline shown in FIG. 1H, a pop-up pane or window 160 i can be shown to display the details for the event. [Thus, determining a content indicating the result from the second content]”)

Regarding claim 8, Beard-Gao teaches all of the elements of claim 1 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 11, Beard-Gao teaches all of the elements of claim 4 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11.

Regarding claim 12, Beard-Gao teaches all of the elements of claim 5 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 12.

Regarding claim 13, Beard-Gao teaches all of the elements of claim 6 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Beard-Gao teaches all of the elements of claim 7 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14.

Regarding claim 15, Beard-Gao teaches all of the elements of claim 1 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 18, Beard-Gao teaches all of the elements of claim 4 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.

Regarding claim 19, Beard-Gao teaches all of the elements of claim 5 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 19.

Regarding claim 20, Beard-Gao teaches all of the elements of claim 6 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 20.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beard-Gao, in view of Yu (US Patent Application Publication No. US 20150248484 A1).

Regarding claim 2, Beard-Gao teaches all limitations and motivations of claim 1.

Beard-Gao does not explicitly teach wherein obtaining the first content comprises: obtaining a first webpage link based on the first search keyword and the second search keyword; determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation; and determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content.

However, Yu discloses wherein obtaining the first content comprises: obtaining a first webpage link based on the first search keyword and the second search keyword; (See Yu [0006] “the search engine may use the detected keywords to determine which pages to display to an end user when the end user enters a keyword on the search engine. [Thus, obtaining a first webpage link]” See also Yu Fig. 9 Showing Keyword-Page pairing table 902, For example 910,  Internal CMS Page URL 904 [i.e. first webpage link], Example Paired keyword(s) 908 “red shoes” [i.e. first search keyword and the second search keyword])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard-Gao (Beard [0109] system 300) to incorporate the teachings of Yu to include Keyword-Page pairing (Yu Fig.8 , [0184]) to obtain a first webpage link based on the first search keyword and the second search keyword [Beard [0014]). 

One would be motivated to do so to improve search results (Yu [0004])

Yu also discloses, determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms [i.e. a first historical search keywords] searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content [i.e. first webpage link]; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “first webpage link”] [Thus, based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation; and (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms searched [i.e. a first historical search keywords is searched] in a search engine (e.g., the search engine 110) that resulted in visits to the digital content; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “first webpage link” is clicked]  [Thus, determining a first historical webpage link clicked when the first historical search keyword is searched based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content. (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content [Thus, determining a web page content]. The network traffic history of a user may include, but is not limited to, search terms searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. first webpage link]”)

Regarding claim 3, Beard-Gao teaches all limitations and motivations of claim 1.

Beard-Gao does not explicitly teach wherein obtaining the second content comprises: obtaining a second webpage link based on the first search keyword and the third search keyword; determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation; and obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content.


However, Yu discloses wherein obtaining the second content comprises: obtaining a second webpage link based on the first search keyword and the third search keyword; (See Yu [0006] “the search engine may use the detected keywords to determine which pages to display to an end user when the end user enters a keyword on the search engine. [Thus, obtaining a second webpage link]” See also Yu Fig. 9 Showing Keyword-Page pairing table 902. Showing an example with four keywords under Paired keyword(s) 908 [Thus, at least a first and third keyword], and Public Page URL 906 [i.e. second webpage link])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard-Gao (Beard [0109] system 300) to incorporate the teachings of Yu to include Keyword-Page pairing (Yu Fig.8 , [0184]) to obtain a second webpage link based on the first search keyword and the third search keyword [Beard [0014]). 

One would be motivated to do so to improve search results (Yu [0004])

Yu also discloses, determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms [i.e. a second historical search keyword] searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content [i.e. second webpage link]; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage links [Thus, it can be a “second webpage link”] [Thus, based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation; and (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms searched [i.e. a second historical search keywords is searched] in a search engine (e.g., the search engine 110) that resulted in visits to the digital content; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “second webpage link” is clicked] 
 [Thus, determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation]”)

obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content. (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content [Thus, determining a web page content]. The network traffic history of a user may include, but is not limited to, search terms searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. second webpage link]”)

Regarding claim 9, Beard-Gao in view of Yu teaches all of the elements of claim 2 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Beard-Gao in view of Yu teaches all of the elements of claim 3 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.


Regarding claim 16, Beard-Gao in view of Yu teaches all of the elements of claim 2 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Beard-Gao in view of Yu teaches all of the elements of claim 3 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161